DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-19 are pending.

Claim Objections
Claims 1-16 and 19 are objected to because of the following informalities: 
Claim 1: In line 8 of the claim, Applicant is respectfully advised to amend “an outer and an inner cylindrical porous wall” to “an outer cylindrical porous wall and an inner cylindrical porous wall” to improve clarity. In line 11, Applicant is respectfully advised to amend “at the top end of the vessel” to “at a top end of the vessel” since the previously recited “top end” was in reference to an outer shell (line 2), not a vessel.
Claims 2-16 and 19: Applicant is respectfully advised to begin each dependent claim with “The” to acknowledge antecedents and to improve grammar.
Claim 2: Lines 2-3 recite, “the adsorbent's angle of repose” but the antecedent is “adsorbent particles.” Applicant is respectfully advised to amend the claim so that antecedents are acknowledged.
Claim 6: The claim is objected to upon the same basis as claim 2.
Claim 10: In line 6, “the conical element” appears to be a misstatement of “the at least one conical element.”
Claim 11: In line 4, “the conical element” appears to be a misstatement of “the at least one conical element.” In line 3, “the fluid permeable screen” appears to be a misstatement of “the at least one fluid permeable screen.”

Claim 14: In lines 3-4, “the fluid permeable screen” appears to be a misstatement of “the at least one fluid permeable screen.”
Claim 15: In line 5, Applicant is respectfully advised to amend “a first and a second inner annular adsorption space” to “a first inner annular adsorption space and a second inner annular adsorption space” to improve clarity.
Claim 19: Applicant is respectfully advised to amend “a temperature, pressure and/or vacuum swing adsorption process” to “a temperature swing adsorption process, pressure swing adsorption process and/or vacuum swing adsorption process” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7: The claim recites the limitation “the lengths” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, “lengths” will be interpreted as having an appropriate antecedent. In addition, the claim recites, “the conical-shaped vessel head.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as depending from claim 5 and reciting “the vessel head having a conical geometry” or similar. In addition, the claim recites, “the conical element” in line 3. The apparent antecedent of claim 1 is “at least one conical element,” but the claim would appear to reference a single conical element (line 2: “a . . . distance”). Therefore, it is unclear what is referenced by “a . . . distance” and “the conical element” for cases in which there is more than one conical element. For the purposes of examination only, the claim will be interpreted as reciting that the at least one conical element is a single conical element.
Claim 9: The claim recites, “preferably by a conical shelf-element.” It is unclear whether the limitation following “preferably” is required by the claim, so the metes and bounds of the claim are unclear. For the purposes of examination only, the conical shelf-element will be interpreted as required by the claim.
Claim 14: The claim recites the limitation “the first conical element” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as providing the necessary antecedent.
Claims 15-16 are rejected because of their dependence from claim 14.

Claim 16 is rejected because of its dependence from claim 15.
Claim 16: The claim recites the limitation “the second conical element” in line 3. There is insufficient antecedent basis for this limitation in the claim. Likewise, “the second permeable screen” lacks the necessary antecedent. For the purposes of examination only, the claim will be interpreted as providing the necessary antecedents.
Claim 18: The claim recites, “An adsorption process wherein a radial flow adsorption vessel . . . is used.” These limitations are indefinite because the metes and bounds of “is used” are unclear. Applicant is respectfully advised to amend the claim to recite a positive action that is intelligible as a step of an adsorption process (e.g., “An adsorption process wherein a radial flow adsorption vessel according to claim 1 is filled with adsorbent particles and the radial flow adsorption vessel is operated to adsorb an adsorbate” or similar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neu et al. (US 2003/0205130 A1, hereinafter “Neu”) in view of Frellick (US 2,917,455).
Regarding claim 1, Neu discloses a radial adsorption bed (Abstract) of a gas separation apparatus 10 (Fig. 1; [0025]) (i.e., a radial flow adsorption vessel) comprising:
a vessel 12 with side walls 14, a top wall 16, and a bottom wall 18 (Fig. 1; [0025]) (i.e., a cylindrical outer shell having a top end and a bottom end, wherein the top end is enclosed by a vessel head); and
a radial adsorption bed 22 contained by an outer porous wall 24 and an inner porous wall 26 ([0027]) that is filled with a particulate adsorbent ([0030]) (i.e., at least one annular adsorption space disposed inside the shell that can be filled with the adsorbent particles, wherein the at least one annular adsorption space is defined by an outer and an inner cylindrical porous wall, both co-axially disposed inside the shell). 
However, Neu does not explicitly disclose (i) a vessel head that provides a centrical opening usable as a port to introduce or to remove adsorbent particles into or from the vessel; or (ii) a loading device for the adsorbent particles positioned above the at least one annular adsorption space at the top end of the vessel, wherein the loading device comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space.
Frellick discloses an apparatus for uniformly distributing a solid particulate material across the horizontal cross-sectional area of an apparatus for contacting solid particulate material with a fluid (col. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Neu by providing (i) a vessel head that provides a centrical opening usable as a port to introduce adsorbent particles into or from the vessel; and (ii) a loading device for the adsorbent particles positioned above the at least one annular adsorption space at the top end of the vessel, wherein the loading device comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space as taught by Frellick because (1) Neu teaches means for loading adsorbent material are known in the art (Neu, [0035]), indicating to the skilled practitioner that a loading technique may be the chosen based on the practitioner’s needs or preferences, and (2) Frellick provides a means for supplying solid particulate material to a feeder-distributor assembly of a vessel containing solid particulate material (Frellick, col. 7, lines 11-14). 
Regarding the limitation of “a loading device for the adsorbent particles positioned above the at least one annular adsorption space at the top end of the vessel,” and “a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space,” since Frellick teaches feeder-prima facie obvious to provide openings or orifices above an appropriate radial position of an adsorbent bed when applying the teachings of Neu in view of Frellick. 
Further regarding the limitation of “extends radially to the outer cylindrical porous wall,” given the teachings of Neu in view of Frellick, the skilled practitioner would have found it prima facie obvious to proportion a conical baffle of a feeder-distributor assembly to an outer porous wall as needed to accomplish effective loading, including extending such a baffle to an outer porous wall. It is noted that the feeder-distributor assembly of Frellick is constructed to provide a passageway 20 between conical baffles 16 and 17 (col. 4, lines 4-5) for a fluid (col. 4, lines 47-50). However, since the skilled practitioner aware of the teachings of Neu in view of Frellick would have recognized that the distributer was taught to have a function of supplying particles into a vessel (col. 7, lines 10-14), so the providing of a simplified conical distributor lacking features not needed for the supplying of particulate (e.g., a fluid passageway) would have been prima facie obvious.

Regarding claim 5, Neu and Frellick each teach vessel heads having an approximately hemispherical geometry, so the providing of a vessel head having a hemispherical or other geometry would have been prima facie obvious.

Regarding claim 10, Neu teaches the addition of an additional porous wall 26 to form a second radial adsorption bed 78 so that a second bed can be used to further purify or to remove a different component from a gas mixture (Fig. 3; [0044]) (i.e., at least one fluid permeable screen disposed co-axially between the outer and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at least one annular adsorption space into an outer annular adsorption space and an prima facie obvious for the skilled practitioner applying the teachings of Neu and Frellick to provide an opening or orifice above the adsorption bed to be filled (e.g., the outer annular adsorption space). 

Regarding claim 17, Neu teaches an apparatus with a radial adsorption bed (Abstract; Fig. 1) that is to be loaded with adsorbent ([0035]) (i.e., a process for filling a radial flow adsorption vessel; filling the annular adsorption space with adsorbent particles). The teachings of Neu and Frellick would have made prima facie obvious the providing of the claimed radial flow adsorption vessel, as discussed above, so the providing of such an apparatus for loading would also have been prima facie obvious.

Regarding claims 18 and 19, as discussed above, teachings of Neu and Frellick would have made prima facie obvious the providing of the claimed radial flow adsorption vessel, which is taught to be used in a  pressure swing adsorption process or a vacuum/pressure swing adsorption process (Neu, [0001], [0037], [0050], [0051]) (i.e., the apparatus can be used in a pressure and/or vacuum swing adsorption process).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neu in view of Frellick, as applied to claim 1 above, and further in view of Van Pool (US 3,131,031).
Neu in view of Frellick does not explicitly disclose that the at least one conical element provides a cone angle that is larger than the adsorbent’s angle of repose.
Van Pool discloses a cone 7 for introducing particulate material into a reactor 1 (Fig. 1; col. 1, lines 19-20; col. 2, lines 15-17). Van Pool teaches that to permit the desired downward flow of solids, the cone 7 has an angle with the horizontal greater than the angle of repose of the solids flowing therethrough (col. 3, lines 22-26).
Neu in view of Frellick by providing an at least one conical element that provides a cone angle that is larger than the adsorbent’s angle of repose as taught by Van Pool because an angle with the horizontal of a feeding cone must be greater than the angle of repose of the solids flowing therethrough to permit the desired downward flow of solids (Van Pool, col. 3, lines 22-26).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neu in view of Frellick, as applied to claim 5 above, and further in view of KCH Services (2019, “Carbon Adsorption Systems” at kchservices.com/products/carbon-adsorption-systems), and as evidenced by Rodriguez et al. (US 2015/0007722 A1, hereinafter “Rodriguez”).
Neu in view of Frellick does not explicitly disclose a vessel head that provides a conical geometry (claim 5), wherein the vessel head provides a conical geometry having a cone angle which is larger than the adsorbent’s angle of repose (claim 6).
KCH Services teaches a carbon adsorption system that has a standard version having a domes or conical top. KCH Services teaches that such a system has low capital cost. KCH Services provides a photograph of a conical top which appears to have an angle between 15 and 35 degrees, which is a conventional angle of repose for some adsorbent materials, as evidenced by Rodriguez ([0021]). See non-patent literature “KCH Services” appended herein, page 1.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Neu in view of Frellick by providing a vessel head with a conical geometry having a cone angle which is larger than an adsorbent’s angle of repose as taught by KCH Services because (1) a standard adsorbent vessel is known in the art to be available with KCH Services), and (2) such a top is a part of an adsorption system that has low capital cost (KCH Services).

Additional Claim Objections
Claims 3-4, 7-9, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-4, 7-9, and 11-16. The concept of a radial flow adsorption vessel comprising:
a cylindrical outer shell having a top end and a bottom end, wherein the 5 top end is enclosed by a vessel head that provides a centrical opening usable as a port to introduce or to remove adsorbent particles into or from the vessel, 
at least one annular adsorption space disposed inside the shell that can be filled with the adsorbent particles, wherein the at least one annular adsorption space is defined by an outer and an inner cylindrical porous wall, both co-axially disposed inside the shell; and 
a loading device for the adsorbent particles positioned above the at least one annular adsorption space at the top end of the vessel, wherein the loading device comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space (claim 1),
wherein the at least one conical element is rigidly connected to the vessel head by a multitude of standoff elements (claim 3); 
wherein the at least one conical element provides a centrical port that is closable by a cover element (claim 8);
 wherein the at least one conical element is sealingly connected to the outer cylindrical porous wall by a conical shelf-element (claim 9);
further comprising at least one fluid permeable screen disposed co-axially between the outer and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at least one annular adsorption space into an outer annular adsorption space and an inner annular adsorption space, and wherein the conical element provides orifices only in the region sitting above the outer annular adsorption space (claim 10); and wherein the at least one fluid permeable screen is axially spaced apart from the at least one conical element so that a gap is formed between the proximate end of the fluid permeable screen and the lower side of the conical element (claim 11);
wherein the orifices are biased radially outward from the fluid permeable screen so upon filling with adsorbent particles they bridge shut before the adsorbent flows over the screen (claim 12);
wherein the outer annular adsorption space comprises one or more coarse screens disposed in its upper region (claim 13); or
wherein the loading device comprises at least one further conical element that is disposed below the first conical element and that extends radially or is connected to the fluid permeable screen, wherein the at least one further conical element provides a plurality of orifices arranged at least in a region sitting above the inner annular adsorption space (claim 14);
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Neu et al. (US 2003/0205130 A1) which discloses a radial adsorption bed (Abstract) of a gas separation apparatus 10 (Fig. 1; [0025]) comprising a vessel 12 (Fig. 1; Neu does not disclose the claimed loading device, but such a loading device would have been prima facie obvious in view of the teachings of Frellick (US 2,917,455) (Figs. 1, 3; col. 7, lines 11-14). However, Neu in view of Frellick does not teach or reasonably suggest standoff elements (claim 3), a cover for a centrical port (claim 8), a conical element of a loading device that is sealingly connected to the outer cylindrical porous wall by a conical shelf-element (claim 9), a fluid permeable screen that is axially spaced apart from a conical element so that a gap is formed between the proximate end of the fluid permeable screen and the lower side of the conical element (claim 11), orifices that are biased radially outward to cause particle bridging (claim 12), coarse screens disposed in an upper region of an outer annular adsorption space (claim 13), or an additional conical element below another conical element that provides a plurality of orifices above an inner annular adsorption space (claim 14).
Claims 4, 7, 9, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772